DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 13 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 7-10, submitted 13 June 2022 with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. US 2001/0040379, in view of Hasegawa et al. US 2016/0079886.
Regarding Claim 1, Schultz teaches an energy harvesting apparatus (26, fig. 4) comprising: 
a first electrical generator (48, fig. 4, The power generating assemblies 48 respond to the vibration of the power generating structure 42 by generating electrical power, refer to [0041].) configured to generate electrical energy; 
a second electrical generator (48, fig. 4) configured to generate electrical energy; 
an energy store (84, fig. 7); and 
an electrical controller (the electrical output of the assemblies 48 is conducted via lines or conductors 64 upwardly through the member 44, refer to [0055]) configured to receive as inputs energy received from the first electrical generator and energy received from the second electrical generator, wherein the electrical controller is configured to generate output power that is provided to the energy store, thereby charging the energy store (the structure 42 is depicted as a power generating device which produces electrical power in response to vibration. Electrical power is communicated via conductors 64 from the structure 42 to the unit 76 as described above. The unit 76 includes an AC to DC converter 82, an energy storage device 84 and a DC to AC converter 86. …The converter 82 is used to convert the generated power to a DC-type output, which is then stored in the device 84, refer to [0060]-[0061]).
Schultz however is silent wherein the first and second electrical generators are configured to generate electrical energy from vibrations in a first and second frequency range which is different from the each other.
Hasegawa wherein the first (first vibration system 32, figs. 1, 3, and 4) and second electrical generators (second vibration system 34, figs. 1, 3, and 4) are configured to generate electrical energy from vibrations in a first and second frequency range which is different from the each other (fig. 6 and refer to [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the generators as taught by Hasegawa with the energy harvesting apparatus of Schultz in order to provide improved power generating efficiency.
Regarding Claim 2, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 1 above and further teaches wherein the first electrical generator comprises an inductive current generator the inductive current generator having: a magnet (52, fig.5 of Schultz) that is held in a stationary position within a housing of the energy harvesting apparatus; and a coil (54, fig. 5 of Schultz) positioned within the housing of the energy harvesting apparatus and electrically coupled to the electrical controller, wherein the coil is movable with respect to the magnet in response to the vibrations in the first frequency range experienced by the energy harvesting apparatus; wherein movement of the coil with respect to the magnet induces current in the coil (when there is relative axial displacement between the coil 54 and the magnet 52, an electric current will be generated in the coil, refer to [0044]-[0047] of Schultz).
Regarding Claim 3, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 2 above and further teaches wherein the magnet has a cylindrical shape, wherein the coil is wound on a cylindrical support that is coaxially positioned around the magnet (refer to [0044]-[0047] of Schultz).
Regarding Claim 4, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 3 above and further teaches wherein the cylindrical support is connected to a frame of the energy harvesting apparatus by one or more springs, wherein the cylindrical support is axially movable with respect to the magnet in response to the vibrations in the first frequency range experienced by the energy harvesting apparatus (refer to [0044]-[0047] of Schultz).
Regarding Claim 5, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 4 above and further teaches comprising a magnetically permeable cylinder coaxially positioned around the cylindrical support, wherein the magnetically permeable cylinder is positioned in fixed relation to the magnet (refer to [0044]-[0047] of Schultz).
Regarding Claim 6, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 2 above and further teaches wherein the second electrical generator comprises a piezoelectric charge generator (58, fig. 6 of Schultz), the piezoelectric charge generator having one or more piezoelectric plates; wherein the magnet provides a proof mass (60, fig. 6 of Schultz), wherein the proof mass is positioned to apply pressure to the one or more piezoelectric plates when the proof mass experiences the vibrations in the second frequency range; wherein the one or more piezoelectric plates are electrically coupled to provide generated charge to the electrical controller (assembly 58 includes a mass 60 positioned between piezoelectric crystals 62. As the assembly 58 is vibrated laterally, the mass 60 bears on alternating ones of the crystals 62, thereby alternately inducing strain in each of the crystals. As is well known, piezoelectric materials generate an electric current when strain is induced therein. Thus, when the assembly 58 is vibrated laterally, electric current is produced by the crystals 62, refer to [0048]-[0049] of Schultz).
Regarding Claim 7, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 1 above and further teaches wherein the second electrical generator comprises a piezoelectric charge generator (58, fig. 6 of Schultz), the piezoelectric charge generator having one or more piezoelectric plates and a proof mass (60, fig. 6 of Schultz); wherein the proof mass is positioned to apply pressure to the one or more piezoelectric plates when the proof mass experiences the vibrations in the second frequency range ; wherein the one or more piezoelectric plates are electrically coupled to provide generated charge to the electrical controller (assembly 58 includes a mass 60 positioned between piezoelectric crystals 62. As the assembly 58 is vibrated laterally, the mass 60 bears on alternating ones of the crystals 62, thereby alternately inducing strain in each of the crystals. As is well known, piezoelectric materials generate an electric current when strain is induced therein. Thus, when the assembly 58 is vibrated laterally, electric current is produced by the crystals 62, refer to [0048]-[0049] of Schultz).
Regarding Claim 8, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 7 above and further teaches wherein the one or more piezoelectric plates comprise: a first set of piezoelectric plates that generate charge responsive to vibrations within the second frequency range of frequencies; and a second set of piezoelectric plates that generate charge responsive to vibrations within a third frequency range (refer to [0044] and [0047] of Schultz).

Regarding Claim 9, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 7 above and further teaches comprising one or more conductive spacers positioned between the piezoelectric plates (fig. 6 and refer to [0048]-[0049] of Schultz).
Regarding Claim 10, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 1 above and further teaches wherein the energy store comprises a rechargeable battery (refer to [0061] of Schultz).
Regarding Claim 11, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 1 above and further teaches wherein the energy store comprises a supercapacitor (refer to [0061] of Schultz).
Regarding Claim 12, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 1 above and further teaches comprising a housing that contains the first electrical generator, the second electrical generator, the energy store, and the electrical controller, wherein a positive electrical contact for the energy store is provided at a first end of the housing and a negative electrical contact for the energy store is provided at a second end of the housing opposite the first end of the housing (fig. 7 and refer to [0060] and [0065] of Schultz).
Regarding Claims 13 and 19, the combination of Schultz and Hasegawa teaches all of the limitations of Claims 1 and 6 above and further teaches wherein the housing has a form factor of either a C cell battery or a D cell battery (within LED 272, fig. 26 and refer to [0253] of Hasegawa).
Regarding Claims 14 and 20, the combination of Schultz and Hasegawa teaches all of the limitations of Claims 1 and 19 above and further teaches wherein the energy harvesting apparatus is installed in a battery compartment of a wireless sensor (refer to [0245] of Hasegawa).
Regarding Claim 15, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 1 above and further teaches wherein the energy harvesting apparatus is installed in a device mounted on a motor and coupled to receive the vibrations from the motor (refer to [0250] of Hasegawa).
Regarding Claim 16, the combination of Schultz and Cooley teaches all of the limitations of Claim 1 above and further teaches wherein the energy harvesting apparatus is positioned in an environment in which the energy harvesting apparatus is subject to vibrational energy from a source external to the energy harvesting apparatus (refer to [0250] of Hasegawa).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. US 2001/0040379, in view of Hasegawa et al. US 2016/0079886, in view of Cooley et al. US 2013/0026978.
Regarding Claim 17, the combination of Schultz and Hasegawa teaches all of the limitations of Claim 16 above, however is silent wherein the environment comprises a downhole environment in a well, wherein one or more downhole tools operating in the well generate the vibrations in the first frequency range and the vibrations in the second frequency range (refer to abstract and [0288] of Cooley).
Cooley teaches wherein the environment comprises a downhole environment in a well, wherein one or more downhole tools operating in the well generate the vibrations in the first frequency range and the vibrations in the second frequency range (refer to abstract and [0288] of Cooley).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the environment as taught by Cooley with the energy harvesting apparatus of the combination of Schultz and Hasegawa in order to use energy harvesting in an additional environment.
Regarding Claim 18, the combination of Schultz, Hasegawa, and Cooley teaches all of the limitations of Claim 17 above and further teaches wherein the energy harvesting apparatus is secured to the one or more downhole tools operating in the well (refer to abstract, [0002], and [0313]-[0314] of Cooley).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
10 October 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836